Citation Nr: 1009332	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a bilateral knee 
condition.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1982, and from February 1990 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral shoulder disability and a 
bilateral knee disability.  In April 2007, the Veteran 
testified before the Board at a hearing that was held at the 
RO.

In September 2007 and August 2008, the case was remanded for 
further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, a December 2009 rating 
decision granted service connection for a cervical spine 
condition.  Since the Veteran has not disagreed with the 
rating or effective date assigned for that disability, the 
issue pertaining to a cervical spine condition no longer in 
appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
existence of a current bilateral shoulder disability that is 
etiologically related to the appellant's military service or 
any incident therein.

2.  There is no competent medical evidence showing the 
existence of a current bilateral knee disability that is 
etiologically related to the appellant's military service or 
any incident therein.


CONCLUSIONS OF LAW

1.  A bilateral shoulder condition was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  A bilateral knee condition was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2004, January 2007, 
April 2007, October 2007, and September 2008; rating 
decisions in June 2005; a statement of the case in October 
2006; and a supplemental statement of the case in April 2008.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

The Veteran contends that his current disabilities of the 
knees and shoulders developed in service.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

On examination in February 1978, prior to his entry into 
service, the Veteran reported a history of a fracture of the 
left clavicle.  Examination revealed no residual disability 
and the Veteran was found to be fit for entry into service.  
The Veteran underwent examination in August 1978 for the 
purpose of ascertaining his fitness to be a diver.  At that 
time, the Veteran again reported a history of a fracture of 
the left clavicle just a few months prior to his entry into 
service.  Examination revealed full range of motion of the 
left shoulder.  It was determined that there were no 
sequellae of the injury and the Veteran was found to be 
qualified to be a diver.  There are no further entries in the 
Veteran's service medical records for his first period of 
service until his separation examination in June 1982.  At 
that time, the Veteran reported that he occasionally 
experienced "catches" and "sharp pain" in his left shoulder.  
Those symptoms were determined not to be disabling and the 
Veteran was discharged from service.

With regard to the Veteran's right shoulder, in September 
1979 the Veteran reported to the emergency room with 
complaints of a right shoulder injury.  He stated that he had 
been in his back yard when he slipped and hit the lateral 
surface of his right shoulder against a tree.  He reported a 
history of previous problems related to his left shoulder, 
but stated that he had had no previous problems with his 
right shoulder.  He denied current symptoms of numbness, 
tingling, or weakness in his right shoulder.  Physical 
examination revealed point tenderness and edema over the 
acromioclavicular joint.  There was no pain on flexion of the 
right shoulder, but there was pain with posterior movement 
and internal rotation.  Neurological examination revealed no 
abnormalities.  X-ray examination revealed no abnormalities.  
The assessment was right shoulder sprain.

With regard to the Veteran's knees, in April 1981 the Veteran 
reported to sick call with complaints of left knee pain.  At 
that time, the Veteran reported that he had been kicked in 
the left knee three years earlier but that he had not sought 
medical treatment at that time.  For six months following 
that injury, the Veteran had not been able to fully extend 
his lower left leg.  Since that time, the Veteran had 
experienced recurring knee pain after running.  At the time 
he reported to sick call, he complained of pain along the 
lateral joint line.  Pain increased on climbing stairs.  He 
reported occasional popping of the knee.  Physical 
examination revealed stable ligaments with no effusion.  
There was slight pain on patellofemoral compression, which 
the Veteran reported was a different pain than his primary 
complaint.  On evaluation in July 1998, the Veteran was also 
noted to have degenerative joint disease of the knees.  The 
Veteran was referred for a rheumatology consultation.

On rheumatology consultation in August 1998, the Veteran 
reported intermittent pain in the bilateral PIP joints, MCP 
joints, wrists, elbows, shoulders, sacrum, neck, knees, 
ankles, and feet.  His joints were sore and warm but not 
swollen.  He reported that his joint symptoms migrated 
frequently, and had been present for the past two years, 
worsening during that time period.  He was assessed with 
polyarthralgias.  It was felt that he might have Albright's 
hereditary osteodystrophy due to brachydactyly.

In August 2003, the Veteran reported to sick call with 
complaints of polyarthralgia.  It was felt that he might have 
a possible connective tissue disease, such as lupus.  
Orthopedic evaluation in October 2003, however, did not find 
either lupus or rheumatoid arthritis.

In December 2004, the Veteran again reported to sick call 
with complaints of joint pain.  He was assessed with multiple 
joint pain and prescribed medication including Celebrex.  On 
examination in December 2004, prior to his separation from 
service, the Veteran reported that his joint pain had 
worsened.  Physical examination revealed abnormalities of 
both shoulders and lower extremities.  He was noted to have 
arthritis and to be taking Celebrex for joint pain.  No X- 
rays were apparently taken.  Treatment records dated in 
February 2005 show continued treatment for chronic joint 
pain.

The Veteran underwent a VA examination in March 2005.  The 
Veteran complained of constant bilateral knee and shoulder 
pain, right greater than left.  He reported injuring his 
right shoulder 25 years prior when he tripped and fell.  He 
was diagnosed with a shoulder sprain at the time.  He 
reported injuring his left shoulder in December 2004.  
Physical examination revealed limited range of motion of the 
shoulders and knees.  X-ray examination revealed no 
degenerative changes of either the knees or shoulders.  The 
examiner diagnosed a subjective history of polyarthralgias 
with a normal clinical evaluation.  The examiner determined 
that there was insufficient evidence to warrant a diagnosis 
for the Veteran's knees or shoulders.

On VA examination in November 2007, the Veteran reported 
injuring his right knee when he stepped on a large hose.  He 
related bilateral knee pain since service.  Range of motion 
of the knees and shoulders was painful.  There was right knee 
crepitus and left knee popping.  The examiner noted that the 
Veteran's mother had a diagnosis of lupus.  The Veteran was 
diagnosed with bilateral knee strain, bilateral shoulder 
strain, and possible rheumatic disease.  In determining that 
those disabilities were not likely related to his active 
service, the examiner did not address any of the in-service 
complaints regarding the knees and shoulders.  The examiner 
did not did not address whether a diagnosis of lupus was 
appropriate for the Veteran.  The examiner also failed to 
discuss the findings of "possible connective tissue disease" 
or "rheumatism" during service, and did not provide a 
rationale for any conclusions.  Additionally, the examiner 
did not conduct the trigger point analysis or rule out 
rheumatoid arthritis, fibromyalgia, or any other autoimmune 
disorder which could be the basis for his complaints of 
polyarthralgia.

On VA examination in November 2008,  X-rays of the knees were 
normal and showed no degenerative changes.  X rays of the 
shoulders revealed no abnormalities.  The Veteran's 
rheumatoid factor was normal.  Following clinical testing, 
the examiner determined that clinically and chemically, there 
was no evidence of autoimmune disorder.  The Veteran's 
isolated positive antinuclear antibody (ANA) was nonspecific 
and not necessarily suggestive of any autoimmune disorder 
such as lupus.  The examiner opined that the Veteran's 
current bilateral knee and shoulder disabilities were less 
likely than not a result of the knee and shoulder pain for 
which he was treated in service.  The examiner explained that 
in the military, the Veteran had episodes of acute arthritis 
of the knees and shoulders rather than chronic degenerative 
joint disease.  The examiner further indicated that the 
Veteran did not meet the diagnostic criteria for the 
diagnosis of an autoimmune disorder such as rheumatoid 
arthritis or lupus, as the laboratory work-up did not support 
such a finding, and exmiantion was negative for muscle and 
tissue trigger tenderness points.  Similarly, the examiner 
concluded that the Veteran's laboratory work-up and profile 
did not support a diagnosis of fibromyalgia.  
  
Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Initially the Board notes that on examination in February 
1978, prior to his entry into service, the Veteran reported a 
history of a fracture of the left clavicle.  However, that 
reported history alone does not demonstrate a preexisting 
condition.  Paulson v. Brown, 7 Vet. App. 466 (1995).  
Moreover, examination revealed no residual disability and the 
Veteran was found to be fit for entry into service.  Because 
the February 1978 examination in this case did not find 
evidence of a left shoulder disorder, and no other material 
evidence indicates that the Veteran had a pre-existing left 
shoulder disability, the Veteran is entitled to a presumption 
of soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Additionally, on examination in August 1978 for the purpose 
of ascertaining his fitness to be a diver, while the Veteran 
again reported a history of a fracture of the left clavicle 
just a few months prior to his entry into service, 
examination revealed full range of motion of the left 
shoulder and it was determined that there were no sequellae 
of the injury and the Veteran was found to be qualified to be 
a diver.  No other evidence of record demonstrates a 
preexisting left shoulder disorder.  Accordingly, the 
presumption of soundness remains intact.  Therefore, the 
Veteran is presumed to have been in sound physical condition 
upon entry into service.

Having established that the Veteran is entitled to a 
presumption of soundness with respect to the left shoulder 
condition, the next step of the inquiry is to determine 
whether the Veteran developed chronic disabilities of the 
knees and shoulders during active service.

Although the service treatment records reflect frequent 
complaints of multiple joint pains, to include the knees and 
shoulders, along with an assessment of polyarthalgia, 
arthritis, right shoulder sprain, possible connective tissue 
condition, and possible rheumatoid arthritis, there is no 
probative evidence to show that the Veteran has a current 
diagnosis of a bilateral shoulder or bilateral knee 
disability that is related to service.  The VA examiner in 
November 2008 determined that clinically and chemically, 
there was no evidence of autoimmune disorder.  The rheumatoid 
factor was normal.  The Veteran's isolated positive ANA was 
nonspecific and not necessarily suggestive of any autoimmune 
disorder such as lupus.  Additionally, post-service X-rays of 
the knees and shoulders reveal no abnormalities or 
degenerative changes.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability of the knees or 
shoulders, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

While service and post-service discharge the Veteran has 
complained of pain in the knees and shoulders, pain itself is 
not a disability for VA purposes.  A symptom, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the symptoms can be attributed, there is 
no basis upon which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted). 

The Board recognizes the Veteran's contention that he 
currently has bilateral knee and shoulder disabilities that 
are related to his service.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, his assertions do not constitute competent medical 
evidence that he currently suffers from bilateral knee and 
shoulder disabilities or that a bilateral knee and shoulder 
disabilities is a result of his service.

Where, as here, the determinative question involves a nexus 
or causation, a lay assertion on medical causation is not 
competent evidence.  Competent medical evidence is required 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or 
opinion.  38 C.F.R. § 3.159.

To the extent that the post-service medical evidence contains 
findings of bilateral knee strain and bilateral shoulder 
strain, neither condition, nor any related symptom, has been 
associated to service.  In fact, the VA examiner in November 
2008 opined that the Veteran's bilateral knee and shoulder 
disabilities were less likely than not a result of the knee 
and shoulder pain for which the Veteran was treated in 
service.  The examiner explained that in the military the 
Veteran had episodes of acute arthritis of the knees and 
shoulders rather than chronic degenerative joint disease, 
which in any event, X-rays of the shoulders and knees do not 
currently show.  The Board finds that opinion persuasive 
because it provided a rationale and the examiner based it 
upon examination of the Veteran and review of the claims file 
and medical records in the case.

The Board find that the competent evidence of record opposes, 
rather than supports, the claims.  There is no favorable 
competent evidence of record.  The Board may consider only 
independent medical evidence to support its finding on the 
question of a medical diagnosis, nexus, or medical causation.  
Because the Veteran's lay assertions on medical causation are 
not competent evidence, the Board finds that the 
preponderance of the evidence is against the claims, and they 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder condition is 
denied.

Service connection for a bilateral knee condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


